FILED
                            NOT FOR PUBLICATION                             APR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10443

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00804-DAE

  v.
                                                 MEMORANDUM *
EUGENE GERRARD,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Eugene Gerrard appeals from the 30-month sentence imposed following his

guilty-plea conviction for possession of child pornography, in violation of 18

U.S.C. § 2252(a)(4). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gerrard contends that the district court committed procedural error by

relying on personal knowledge and unsupported facts in determining the sentence.

We review for plain error, see United States v. Grant, 664 F.3d 276, 279 (9th Cir.

2011), and we find none. The record reflects that the district court’s

characterization of Gerrard’s offense conduct and his history and characteristics

was not improper. See United States v. Autery, 555 F.3d 864, 874-75 (9th Cir.

2009). Furthermore, Gerrard has not demonstrated that the alleged factual errors

by the district court affected his substantial rights. See United States v. Dallman,

533 F.3d 755, 761-62 (9th Cir. 2008).

      AFFIRMED.




                                           2                                    11-10443